Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 1 of 34         PageID #: 2383



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

 UNITED STATES OF AMERICA               )
                                        )
       v.                               )     1:11-cr-00003-JAW
                                        )
 ROBERT GOGUEN                          )

  ORDER ON MOTION FOR THE ARTICLE III JUDGE TO PROVIDE BY
 ANY EQUITABLE MEANS NECESSARY BY INDICATIVE RULING RELIEF
                  IN AN EXPEDITED MANNER

       The Court denies a defendant’s 2020 pro se motion for an indicative ruling to

 allow him to file an untimely appeal of a January 30, 2013, amended criminal

 judgment.

 I.    BACKGROUND

       On January 12, 2011, a federal grand jury indicted Robert Goguen for violating

 the Sex Offender Notification and Registration Act (SORNA), 18 U.S.C. § 2250(a), by

 failing to register as a sex offender after having been convicted of a sex offense in

 Connecticut in 1996. Indictment (ECF No. 1). On July 14, 2011, Mr. Goguen pleaded

 guilty to the charge in the indictment, Min. Entry (ECF No. 43), and on September

 14, 2012, the Court sentenced Mr. Goguen to sixteen months of incarceration with

 credit for time served from April 11, 2012, three years of supervised release, and a

 $100 special assessment; the Court imposed no fine. Min. Entry (ECF No. 79); J.

 (ECF No. 80). By agreement, on January 30, 2013, the Court amended the judgment

 to clarify that the sentence was thirty-seven, not sixteen, months of incarceration.

 Order Granting Mot. to Amend J. (ECF No. 89); Am. J. (ECF No. 90). Mr. Goguen

 did not appeal his conviction or sentence.
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 2 of 34          PageID #: 2384



       For purposes of this motion, the next significant docket event was a petition to

 revoke his supervised release, based on an alleged failure to comply with the

 conditions of supervised release by accessing pornography at a county law library.

 Pet. for Warrant or Summons for Offender under Supervision (ECF No. 96). On

 September 23, 2013, Mr. Goguen admitted the violation, Min. Entry (ECF No. 112),

 and the Court sentenced him to five months of incarceration and thirty-one months

 of supervised release. Revocation J. (ECF No. 113). On October 1, 2013, Mr. Goguen

 appealed the revocation judgment to the Court of Appeals for the First Circuit. Notice

 of Appeal (ECF No. 116) (Revocation Notice of Appeal). On October 9, 2014, the First

 Circuit affirmed the revocation judgment, J. of United States Ct. of Appeals for the

 First Circuit (ECF No. 142) (First Circuit J.), and on November 6, 2014, it issued its

 mandate. Mandate (ECF No. 143).

       On November 13, 2015, the United States Probation Office initiated a second

 petition for revocation of supervised release alleging that Mr. Goguen violated the

 terms of his supervised release by committing new criminal conduct by possessing

 child pornography and that, in doing so, he violated the condition of his supervised

 release that required he comply with the terms of his sex offender treatment program.

 Pet. for Warrant or Summons for Offender under Supervision (ECF No. 144). On

 September 15, 2017, Mr. Goguen admitted counts one and two of his supervised

 release violations. Min. Entry (ECF No. 193). Despite his having admitted the two

 violations on September 15, 2017, for a variety of reasons, mostly related to Mr.




                                           2
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 3 of 34                          PageID #: 2385



 Goguen’s active litigation, the Court has not yet sentenced Mr. Goguen on these

 violations.

         Mr. Goguen has extensively litigated his case. There are now three-hundred

 and fifty docket entries on this case alone. In addition to other matters, on November

 28, 2017, Mr. Goguen file a motion to vacate, set aside, or correct his sentence

 pursuant to 28 U.S.C. § 2255. Mot. to Vacate, Set Aside or Correct Sentence (2255)

 (ECF No. 194) (Mot. to Vacate). 1 On September 28, 2018, the Magistrate Judge

 recommended that the Court deny Mr. Goguen’s habeas corpus petition and deny a

 certificate of appealability, Recommended Decision on 28 U.S.C. § 2255 Mot. (ECF

 No. 253) (Recommended Decision), and on February 7, 2019, the Court affirmed the

 Magistrate Judge’s recommended decision over Mr. Goguen’s objection.                             Order

 Affirming Recommended Decision on 28 U.S.C. § 2255 Mot. (ECF No. 280) (Order

 Affirming). Mr. Goguen appealed. Notice of Appeal (ECF No. 281). On February 24,

 2020, the Court of Appeals for the First Circuit affirmed this Court’s denial of a

 certificate of appealability, J. of United States Ct. of Appeals for the First Circuit (ECF

 No. 324) (2020 First Circuit J.), on June 8, 2020, the First Circuit denied Mr. Goguen’s

 petition for rehearing and petition for rehearing en banc, Order of Court, United




 1       Though the docket reflects that this motion was not docketed until December 15, 2017, the
 prison mailbox rule controls the date of filing of incarcerated individuals’ filings in certain contexts,
 including under 28 U.S.C.§ 2255. See Morales-Rivera v. United States, 184 F.3d 109, 109-10 (1st Cir.
 1999) (holding that the prison mailbox rule applies to motions under 28 U.S.C. § 2255). Mr. Goguen’s
 motion does not include a declaration regarding when it was mailed. However, Mr. Goguen dated his
 response on November 28, 2017, Mot. to Vacate at 1, and the Court adopts that date as the date of
 filing. The Court applies this logic to further related filings by Mr. Goguen that do not include
 declarations regarding when they were mailed for the purpose of this Order.

                                                    3
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 4 of 34                   PageID #: 2386



 States v. Goguen, 19-1164 (1st Cir. June 8, 2020), and on June 15, 2020, the First

 Circuit issued its mandate on the judgment. Mandate (ECF No. 348).

        While the appeal of his habeas corpus petition was pending, on April 22, 2019,

 Mr. Goguen through counsel filed a motion to withdraw his guilty plea on a new

 criminal charge reflected in United States v. Goguen, 1:16-cr-00167-JAW, as well as

 his admission to his violation of supervised release in this case. Mot. to Withdraw

 Guilty Plea (ECF No. 289; ECF No. 113). 2 On September 6, 2019, the Court denied

 Mr. Goguen’s motion to withdraw his guilty plea and admission. Order on Def.’s Mot.

 to Withdraw Guilty Plea (ECF No. 293; ECF No. 120).

        As his November 13, 2019, sentencing hearing date approached, see Notice of

 Hr’g (ECF No. 294; ECF No. 121), on September 23, 2019, Mr. Goguen filed an ex

 parte motion requesting authorization to proceed pro se.               Ex Parte Filing Mot.

 Requesting Authorization to Proceed Pro Se (ECF No. 296; ECF No. 123). The Court

 held a hearing on the motion on October 22, 2019. Min. Entry (ECF No. 300; ECF

 No. 125). At the hearing, Mr. Goguen complained about the failure of his attorney to

 pursue legal arguments in the motion to withdraw guilty plea and admission that

 Mr. Goguen was convinced were meritorious. Of the view that Mr. Goguen would

 harbor a sense of injustice unless it allowed him to file his own motion, the Court

 authorized Mr. Goguen to file a pro se motion to withdraw his guilty plea and

 admission. Id.; Oral Order Granting in Part Ex Parte Mot. to Appear Pro Se (ECF



 2       When a document appears on both of Mr. Goguen’s criminal dockets, the first ECF number is
 a citation to 1:11-cr-00003-JAW and the second is a citation to 1:16-cr-00167-JAW. Citations to a
 single docket number reference the docket for 1:11-cr-00003-JAW.

                                                4
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 5 of 34                           PageID #: 2387



 No. 301; ECF No. 126). Mr. Goguen did so on January 10, 2020. Def.’s Pro Se Mot.

 to Withdraw Guilty Plea(s) and Req. for Order to Disqualify Hon. John A. Woodcock,

 Jr. (ECF No. 309; ECF No. 132). 3 Contemporaneously with this order, the Court is

 issuing an order on that part of the motion in which Mr. Goguen asks to be allowed

 to withdraw his guilty pleas.            See Order on Mot. to Withdraw Guilty Plea and

 Admission (ECF No. 350; ECF No. 159) (Order on Second Mot. to Withdraw Plea and

 Admission).

         Finally, although not expressly authorized to do so, Mr. Goguen filed the

 instant additional pro se motion on April 13, 2020. Req. for Article III Judge to

 Provide by Any Equitable Means Necessary by Indicative Ruling Relief in Expedited

 Manner (ECF No. 331) (Def.’s Mot.). 4 On May 12, 2020, the Government responded.

 Gov’t’s Obj. to Def.’s Req. for Article III Judge to Provide by Any Equitable Means

 Necessary by Indicative Ruling Relief in Expedited Manner (ECF No. 337) (Gov’t’s

 Opp’n). 5 On May 18, 2020, Mr. Goguen replied to the Government’s response. Def.’s

 Reply to Gov’t’s Resp. Regarding Mot. for Relief (ECF No. 344) (Def.’s Reply).


 3       On February 24, 2020, I denied the part of Mr. Goguen’s motion that requested I recuse myself.
 Order on Def.’s Mot. to Recuse (ECF No. 323; ECF No. 144). On February 27, 2020, Mr. Goguen filed
 a notice of interlocutory appeal of the recusal order to the Court of Appeals for the First Circuit. Def.’s
 Notice of Appeal (ECF No. 326; ECF No. 146). On May 20, 2020, the Court of Appeals dismissed Mr.
 Goguen’s interlocutory appeal at his request. J. of United States Ct. of Appeals for the First Circuit
 (ECF No. 342; ECF No. 156); Mandate (ECF No. 343; ECF No. 155).
         On January 19, 2020, Mr. Goguen filed corrections for some of the pages of his motion.
 Corrections (ECF No. 312; ECF No. 135); id., Attach. 1, Cover Letter.
 4       As is indicated by the title of Mr. Goguen’s motion, he asked that the Court rule on his motion
 in an expedited fashion. Def.’s Mot. at 1. On April 17, 2020, the Court denied Mr. Goguen’s request
 for an expedited ruling. Order (ECF No. 332).
 5       The Government inadvertently failed to file a timely objection to Mr. Goguen’s April 13, 2020,
 motion and filed a motion to be allowed to file a late response. Gov’t’s Mot. to Extend Deadline for
 Filing Its Resp. to Def.’s Req. for Article III Judge to Provide by Any Equitable Means Necessary by
 Indicative Ruling Relief in Expedited Manner (ECF No. 335). Mr. Goguen objected to the late response,
 Def.’s Obj. to Gov’t’s Mot. to Extend Deadline for Responding (ECF No. 340), and on June 2, 2020, the

                                                     5
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 6 of 34                     PageID #: 2388



        In this order the Court addresses Mr. Goguen’s April 13, 2020, motion for

 indicative ruling.

 II.    PARTIES’ POSITIONS

        A.      Robert Goguen’s Motion

                1.     “A Rather Grave Judicial Error”

        In his motion, Mr. Goguen requests relief against “a rather grave judicial error

 concerning [his] request to file an untimely notice of appeal of the conviction

 judgment entered September 2012 (ECF 133).” Def.’s Mot. at 1. He alleges that “[t]he

 Court has failed to process the unobjected petition to enter a notice of appeal against

 the conviction judgment by mistakenly construing it as a notice of notice for appeal

 of the revocation judgment.” Id.

                2.     An Illicit Seizure of Sixth Amendment Autonomy

        Mr. Goguen asserts that “on 22 May 2012,” one of his former defense lawyers,

 Jon Haddow, “illicitly seized control of [his] Sixth Amendment autonomy by

 perfidiously withdrawing the pro se petition requesting to withdraw the guilty plea

 and maintain innocence of the conviction judgment.” Id. Mr. Goguen says that

 “[c]ounsel’s conduct was in sharp conflict with explicitly expressed defense objectives

 to pursue a plea withdrawal and then proceed with a jury trial.” Id. He adds that

 “[w]hile cognizant the Court specifically advised [him] Attorney Haddow would be the

 only substitute counsel the Court would make, [he] attempted to persuade counsel to

 advocate [his] case.” Id. at 1-2.


 Court overruled Mr. Goguen’s objection and granted the Government’s motion for late response. Order
 on Obj. to Mot. for Extension of Time (ECF No. 346).

                                                 6
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 7 of 34           PageID #: 2389



         Mr. Goguen charges that after Attorney Haddow “perfidiously withdrew [his]

 pro se motion [to withdraw] he kept his distance . . ..” Id. at 2. However, Mr. Goguen

 notes that he “was still facing sentencing and needed counsel.” Id. Mr. Goguen refers

 to a letter he wrote Attorney Haddow on August 24, 2012, a copy of which he attached

 to his motion. Id.; Def.’s Mot., Attach. 1, Ex. A: Letter from Robert Goguen to “Dear

 Jon.”    Mr. Goguen says that in the letter, he “conservatively expressed [his]

 discontent, and detailed circumstances supporting innocence or significant

 mitigating factors, hoping counsel would feel remorseful.” Def.’s Mot. at 2. He writes

 that in the letter, he informed Attorney Haddow that he had notified and kept

 Massachusetts informed that he had relocated to Maine, that he did not have a

 qualifying predicate offense as defined by SORNA, and that if anything, he was a Tier

 I offender. Id. He notes that he told Attorney Haddow that there were “a few more

 arguments” he would like to challenge in court and preserve for appeal. Id. But, he

 says, Attorney Haddow “never raised or preserved a single issue, nor did he file a

 timely notice of appeal to preserve [Mr. Goguen’s] right to appeal the conviction

 judgment.” Id.

               3.     The First Petition for Revocation of Supervised Release

         Mr. Goguen then refers to the petition for revocation of his supervised release

 that took place within three months of his release from incarceration. Id. He says

 that when Attorney Haddow was appointed to represent him, Mr. Goguen asked him

 about the status of his appeal and Attorney Haddow “simply ignored [him].” Id. He

 writes that “[t]his is when [he] realized Attorney Haddow was more likely not



                                            7
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 8 of 34             PageID #: 2390



 working on [his] appeal.” Id. Mr. Goguen says that after the revocation sentencing,

 he “filed two notices of appeal . . ..”   Id.   One, he acknowledges, was “untimely

 regarding the conviction judgment;” the other was to appeal the revocation judgment.

 Id. But he asserts that “only the latter was docketed and processed for appeal.” Id.

 Mr. Goguen says that “[r]elying on logic [he] petitioned the First Circuit directly, ‘to

 make [it] aware [he] intended to appeal [conviction] judg[]ment separately [from]

 revocation.’” Id. (some alterations in original).

              4.     A 2013-14 Attempted Appeal

       Mr. Goguen attaches a letter that he sent to “Ms. Carter” dated November 20,

 2013, that has a First Circuit date stamp of November 29, 2013, in which he refers to

 a letter he sent to the “federal court” in September 2013. Def.’s Mot., Attach. 2, Ex.

 B at 2 (Letter Attachs.). In his November 20, 2013, letter, Mr. Goguen mentions that

 in his September 2013 letter, he requested “an appeal from [his] conviction of Failure

 to Register.” Id. at 1. Also in the November 20, 2013, letter, he says he appealed his

 revocation judgment in October 2013, but he writes that the earlier appeal of

 conviction “seems to have not been processed.” Id. The letter says that Mr. Goguen

 was writing to Ms. Carter “to make [her] aware that [he] intended to appeal initial

 conviction separately to revocation.” Id. In his motion, Mr. Goguen characterizes his

 letter to Ms. Carter, saying that he “petitioned the First Circuit directly . . ..” Def.’s

 Mot. at 2. Mr. Goguen does not attach a response, if he received one, from the First

 Circuit to his November 20, 2013, letter.




                                             8
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 9 of 34             PageID #: 2391



        In his motion, Mr. Goguen says that on December 12, 2013, he wrote the court

 (presumably referring to the Clerk of the District Court), saying that he was in the

 process of appealing the “conviction judgment” and asking for “documents [he]

 thought would be helpful.” Id. at 3. Mr. Goguen attaches a difficult to read letter

 dated December 12, 2013, to the Clerk of Court that the District Court date stamped

 December 19, 2013, in which he wrote that he was “in the process of moving for an

 appeal on original sentence.” Letter Attachs. at 4. He notes that Magistrate Judge

 Margaret Kravchuk responded to his December letter on January 2, 2014, stating

 that “if [Mr.] Goguen wishes to file an untimely pro se appeal of his original

 conviction, he must do so with his own submission.” Def.’s Mot. at 3 (quoting Order

 Granting in Part and Denying in Part Mot. for Photocopies at Gov’t Expense (ECF No.

 128) (Kravchuk Order)).

        Mr. Goguen turns to correspondence with his appellate attorney Gail Latouf,

 noting that Attorney Latouf reported to him that she only represented him on the

 appeal “of the supervised release” and that was the “only pending appeal of which

 [she was] aware.” Id. (quoting Def.’s Mot., Attach. 3, Ex. C: Letter from Att’y Latouf

 to Robert Goguen at 2 (Latouf Dec. 12, 2013, Letter)). Mr. Goguen acknowledges that

 in her December 12, 2013, letter, Attorney Latouf told him that the deadline for filing

 the appeal had long since expired, but he notes that she also told him that “the Court

 has the authority to accept an appeal that was filed late . . ..” Id. (quoting Latouf Dec.

 12, 2013, Letter at 3).




                                             9
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 10 of 34            PageID #: 2392



       Mr. Goguen says that he directly petitioned the First Circuit Court of Appeals

 to be allowed to proceed with a direct appeal. Id. Mr. Goguen attaches a February

 13, 2014, letter from Attorney Latouf in which she tells him that on January 15, 2014,

 the First Circuit transmitted his January 7, 2014, motion to permit late filing to the

 District Court. Def.’s Mot., Attach. 5, Ex. E: Letter from Att’y Latouf to Robert Goguen.

 The District Court docketed a motion for direct appeal on January 10, 2014, and dated

 January 7, 2014.      See Mot. for Notice of Appeal Consideration and Possible

 Appointment of Counsel (ECF No. 133) (Mot. for Notice of Appeal Consideration).

              5.     Significant Technical Errors

       Regarding the motion for notice of appeal, Mr. Goguen claims that “a number

 of significant technical errors did in fact occur, and has deprived [him] of the

 constitutional right to direct appellate review.” Def.’s Mot. at 4. Here, Mr. Goguen is

 referring to the Court’s February 26, 2014, order that addressed his Motion for Notice

 of Appeal Consideration and Possible Appointment of Counsel. Order on Mot. for

 Recons., Mot. for Possible Appointment of Counsel, and Mot. for Release of Seized

 Property (ECF No. 140) (Order on Mot. for Notice of Appeal Consideration). He claims

 that the Court misconstrued his request for appointment of counsel and dismissed it;

 however, he maintains that the Court did not dismiss his motion for direct appeal.

 Def.’s Mot. at 5. This led him, he contends, “to believe [his motion to be allowed to

 file a direct appeal] was still pending.” Id.

       Mr. Goguen further complains that the Court erred when it dismissed his

 request for a lawyer. Id. He contends that he was following Magistrate Judge



                                            10
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 11 of 34         PageID #: 2393



 Kravchuk’s “instructions” in filing the request for appointed counsel and claims that

 the Court’s order rejecting the request ignored “that the request for counsel was

 contingent on whether the Court would allow an untimely appeal (a right lost to

 deficient performance) of the conviction judgment . . ..” Id.

        Finally, Mr. Goguen maintains that the Court “did not assess whether

 Attorney Haddow’s conduct deprived [him] of the right to appeal the conviction

 judgment, or otherwise created equitable tolling factors as delineated in the 7

 January 2014 petition.” Id. He notes that if a direct appeal is still pending, a

 defendant may not file a habeas corpus petition. Id.

               6.    A 2017 Misconstrued Filing

        Mr. Goguen skips ahead three and a half years and says that on November 28,

 2017, he wrote the Court “regarding the criminal appeal.” Id. (citing Def.’s Mot.,

 Attach. 6, Ex. F: Letter of Robert Goguen (Goguen 2017 Letter)). Mr. Goguen says that

 in his November 28, 2017, letter, he “explicitly cited the 7 January 2014, and its

 invocation that certain case law allowed equitable tolling to permit an untimely

 appeal due to IAC [presumably ineffective assistance of counsel], and then cited the

 exact same case law in the exact same order.” Id. In the letter, he asserts, “I don’t

 believe Judge Woodcock denied my request for appeal,” and indicates that “[he] would

 still like to appeal that charge for the same reasons.” Id. (quoting Goguen 2017

 Letter).   Mr. Goguen says that the Court “construed [his] request to appeal the

 conviction judgment for the same reasons raised in the 7 January 2014 petition as a

 motion to vacate under 2255, and the following pleading as a supplement . . ..” Id.



                                           11
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 12 of 34             PageID #: 2394



       Mr. Goguen characterizes as “rather perplexing” the treatment of his

 November 28, 2017, letter as a supplement to his 28 U.S.C. § 2255 petition. Id. at 6.

 To prove the point, he quotes a February 21, 2018, letter from Attorney Latouf in

 which she expressed the view that a review of the District Court docket indicated that

 the Court did not act on the January 7, 2014, motion and “[i]t is apparently still

 pending.” Id. at 6 (alteration in original) (quoting Def.’s Mot., Attach. 7, Ex. G: Letter

 from Att’y Latouf to Robert Goguen at 1 (Latouf Feb. 21, 2018, Letter)).

              7.     The § 2255 Petition and the Direct Appeal

       Mr. Goguen writes that “[g]iven that the principal was to be heard,” he

 “inartfully attempted to seize the opportunity presented” and acknowledges that he

 has “been demonstrably struggling in the context of 2255 practice.” Id. He explains

 that “[i]n an effort to overcome statute of limitations,” he “illuminated that [he]

 thought an appeal was pending; and that the document construed as a 2255 motion

 was a request explicitly invoking the embodiment of the 7 January 2014 petition,”

 which, he says, “was timely filed.” Id. (citing Reply to Gov’t’s Resp. to 2255 (ECF No.

 227)). He figures that the current motion could “supplement and relate back.” Id.

 Mr. Goguen asserts that “[a]gain the Court erroneously claimed the 7 January 2014

 petition was somehow a ‘Notice for Notice of Appeal’ and not a habeas petition which

 the present 2255 motion’s claims could relate back.” Id. (citing Order Affirming). He

 says that “notwithstanding the title ‘this document was to file an appeal . . . not to

 serve as a 2255 filing.’” Id. (alteration in original) (quoting Order Affirming at 18).

 Mr. Goguen asserts that the Court “continues to disregard the fact that [he] was



                                            12
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 13 of 34         PageID #: 2395



 following the Court’s instructions through Magistrate Kravchuk, and Attorney

 Latouf, on how to ‘file an untimely . . . appeal of [his] original conviction’ not the

 revocation.” Id. (some alterations in original) (quoting Kravchuk Order).

              8.    The February 7, 2019, Affirmance

       Again referring to his January 7, 2014, filing, Mr. Goguen argues that the

 Court’s “de novo finding is clearly erroneous . . ..” Id. Instead of construing his

 inquiry “as a 2255 motion,” he says that it is titled, “Re: Criminal Appeal,” that he

 recited the “correspondence with courts ‘regarding [his] interests in appeal[]ing this

 matter,” that he recited “the same exact caselaw in the same exact order,” and that

 he referenced the Court’s order “concerning and citing the 7 January 2014 petition.”

 Id. Furthermore, he quotes the language of his January 7, 2014, filing as saying that

 he did not “believe Judge Woodcock denied [his] request for appeal” and that he would

 “still like to appeal that charge for the same reasons.” Id. (quoting Goguen 2017

 Letter). He concedes that the “7 January 2014 petition significantly resembles a 2255

 motion seeking relief due to counsel’s constitutionally deficient performance

 depriving [Mr. Goguen] of an appeal [he] otherwise would have taken . . ..” Id.

       Mr. Goguen attacks the Court’s February 7, 2019, Order Affirming

 Recommended Decision on 28 U.S.C. § 2255 Motion, asserting that the Court failed

 to perform a de novo review of the Magistrate Judge’s recommended decision, that

 the Magistrate Judge erred in failing to consider his claims of actual innocence and

 in failing to consider his evidence against application of the statute of limitations

 even though the Government failed to dispute or contest his evidence, and that the



                                          13
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 14 of 34            PageID #: 2396



 Court “insisted that the Government contends [his] argu[]ments merely rehash

 previously decided or dismissed issues or otherwise fatally flawed . . ..” Id. at 7.

              9.     The 1996 Sex Offense Conviction and Actual Innocence

       In 1996, Mr. Goguen was convicted in the state of Connecticut of Sexual

 Assault in the Second Degree, a violation of Connecticut General Statute § 53a-

 71(a)(3). See Order on Mem. in Opp’n to Gov’t’s Req. to Apply Penalty Ranges Under

 18 U.S.C. § 3583(k) at 3 (ECF No. 170). In his current motion, Mr. Goguen asserts

 that he was actually innocent of the 1996 crime, that he was “never charged with a

 specific offense,” that he was “tricked into pleading guilty,” and that during the plea

 colloquy the state prosecutor “illicitly amended the charging information to allege a

 particular offense.” Def.’s Mot. at 7. Mr. Goguen says that he had asked his prior

 attorneys to obtain copies of the transcripts of his 1996 guilty plea and that his

 attorneys had assured him that the transcripts were unavailable, yet he obtained

 them and supplied them to the Court in June 2018. Id. (citing Supportive Docs. and

 Evid. Suppl. (ECF No. 236)). He complains that the Court has “never reviewed or

 even mentioned the transcripts” nor his claims that there were viable affirmative

 defenses to the Connecticut charge. Id.

       Mr. Goguen says that he obtained the documents in the Connecticut case in

 April 2018 but that he had filed a complaint in the Connecticut Supreme Court in

 2013. Id. at 7-8. He alleges that his former Connecticut defense lawyer “responded

 by reiterating the same misinformation he provided to coerce the plea . . ..” Id. at 8.

 Mr. Goguen says that the Magistrate Judge “explicitly made plain that he would not



                                            14
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 15 of 34           PageID #: 2397



 review the actual innocence claims of the 1996 conviction . . ..”           Id. (citing

 Recommended Decision at 2 n.1 (“This Court lacks jurisdiction over Petitioner’s

 claims concerning the 1996 judgment”)).

              10.    Robert Goguen’s Massachusetts Actions

       Mr. Goguen says that he continued to keep Massachusetts authorities aware

 of his whereabouts, his plans to move to Maine, and other information. Id. He

 maintains that his actions in Massachusetts go to whether he intentionally violated

 the registration requirements in Maine. Id.

              11.    Legal Arguments

       Mr. Goguen asserts that the Court “committed grave errors, . . . exacerbating

 an already grave injustice by Attorney Haddow’s constitutional deficient

 performance.” Id. at 9. He claims that the Court “mistakenly deprived [him] of a

 direct appeal and postconviction relief of the conviction judgment.” Id. He writes

 that when he filed to be allowed to file a late appeal of the 2012 judgment (or 2013

 amended judgment), the Court “misunderstood [his] petition as implicating the

 revocation judgment.” Id. He urges the Court to correct its mistakes by allowing

 nunc pro tunc a direct appeal to the Court of Appeals for the First Circuit of his 2012-

 13 criminal judgment. Id. To this end, he cites caselaw in which courts have granted

 late filings to be filed as of an earlier date. Id. Next, he says that the Court has the

 authority to provide relief under Federal Rule of Civil Procedure 60(b). Id. at 10. He

 also cites Federal Rule of Criminal Procedure 37 and Federal Rule of Civil Procedure

 62.1 as allowing the Court to grant his motion. Id. He further contends that the



                                           15
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 16 of 34         PageID #: 2398



 Court can set aside its order affirming the Magistrate Judge’s recommended decision

 and grant release without conditions or process the initial filing because the Court

 never denied the right and the Government failed to respond or object. Id. at 9.

       B.     The Government’s Opposition

       On May 12, 2020, the Government filed its opposition to Mr. Goguen’s motion

 for indicative ruling. Gov’t’s Opp’n. The Government notes that even though Mr.

 Goguen’s motion contains a “lengthy and confusing history, it is clear from a review

 of the docket that he has never filed a timely notice of appeal to the 2012 judgment.”

 Id. at 1. By contrast, the Government notes, on October 1, 2013, Mr. Goguen filed a

 timely notice of appeal to the September 24, 2013, revocation judgment. Id. at 1-2

 (citing Revocation Notice of Appeal; Revocation J.). Citing Federal Rules of Appellate

 Procedure 4(b)(1)(A) and 4(b)(4) and 26(b)(1), the Government observes that Mr.

 Goguen had fourteen days within which to appeal his original criminal judgment and

 that the Court may extend the time by thirty days, but no more, unless the

 Government does not object to the late filing. Id. at 2. Here, the Government states,

 if Mr. Goguen were to file a late notice of appeal, “the Government would object.” Id.

       C.     Robert Goguen’s Reply

       On May 18, 2020, Robert Goguen replied to the Government’s opposition.

 Def.’s Reply. In his reply, Mr. Goguen not only requests relief, but as a remedy, he

 demands that he be “unconditionally released.” Id. at 1. Mr. Goguen then asserts

 that the Government has not contested nor disputed

       any of the facts or attendant evidence supporting the claims that grave
       judicial errors (angled by the Government’s conduct) ha[ve] deprived

                                          16
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 17 of 34         PageID #: 2399



       [him] of due process and just relief; that conviction judgment (2012
       judgment) was unconstitutionally obtained; or that [he is] actually
       innocent of both the predicate sex offense and SORNA conviction for
       separate and independent reasons, which also demonstrate that the
       2012 judgment is constitutionally infirm.

 Id. Mr. Goguen dismisses the Government’s opposition as entirely ignoring “the

 gravamen: [Mr. Goguen] tried to file a notice of appeal (NOA) of the 2012 judgment

 in September 2013 because Attorney Haddow failed to file a timely NOA.” Id. at 2.

       Mr. Goguen summarizes his earlier arguments point by point:

       1)    In September 2013, he “filed an untimely NOA of the 2012 judgment;

       informed both the First Circuit and this Court of the NOA filing; filed a timely

       motion for postconviction relief of the 2012 judgment; and as a remedy for IAC,”

       requested that this Court accept his NOA as timely, “which the Government

       failed to respond to, the Court failed to properly adjudicate, and remains

       pending;”

       2)    Attorney Haddow “perfidiously and illicitly usurped [his] Sixth

       Amendment autonomy” when he withdrew Mr. Goguen’s motion to withdraw

       guilty plea;

       3)    Attorney Haddow failed to follow Mr. Goguen’s instructions on appeal;

       4)    the Court misconstrued Mr. Goguen’s request to appeal the 2012-13

       criminal judgment by mischaracterizing it as an appeal of the revocation

       judgment;

       5)    the Court failed to perform a de novo review of the Magistrate Judge’s

       recommended decision in the habeas corpus petition;



                                          17
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 18 of 34                      PageID #: 2400



        6)     the Government failed to prove that he had committed a qualifying

        offense under SORNA and the Court relied on improper documents;

        7)     Mr. Goguen is actually innocent of the 1996 Connecticut conviction;

        8)     Mr. Goguen is actually innocent of the 2012-13 SORNA conviction

        because he kept the commonwealth of Massachusetts informed;

        9)     the Government failed to dispute his claims of actual innocence; and

        10)    the Court was clearly erroneous in failing to grant his motion to vacate.

 See id. at 2-4. Mr. Goguen then reiterates some of his earlier arguments, adding

 citations to caselaw. Id. at 4-6.

 III.   DISCUSSION

        A.     The Notice of Appeal: Time Limits and Equitable Relief 6

        Mr. Goguen presents a faulty premise to the “gravamen” of his most earnestly

 pressed argument, namely that because Attorney Haddow failed or refused to file a

 timely notice of appeal from the 2012-13 criminal judgment, the Court has the

 equitable authority to allow him to appeal now. This argument is simply wrong.

        Federal Rule of Appellate Procedure 4(b) states that “[i]n a criminal case, a

 defendant's notice of appeal must be filed in the district court within 14 days after

 the later of: (i) the entry of either the judgment or the order being appealed; or (ii) the

 filing of the government's notice of appeal.” FED. R. APP. P. 4(b)(1)(A). “Upon a

 finding of excusable neglect or good cause, the district court may . . . extend the time




 6      Here the Court is addressing issues one and four listed above. See supra Section II.C.

                                                 18
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 19 of 34             PageID #: 2401



 to file a notice of appeal for a period not to exceed 30 days from the expiration of the

 time otherwise prescribed by this Rule 4(b).” FED. R. APP. P. 4(b)(4).

         In Mr. Goguen’s case, the Court issued an amended criminal judgment on

 January 30, 2013. Am. J. The initial period for filing a notice of appeal expired on

 February 13, 2013. Mr. Goguen failed to file a notice of appeal within the fourteen-

 day period provided by the Rule and his right to appeal his conviction and sentence

 expired on that day. If he had filed a motion to extend the time for filing a notice of

 appeal (which he did not do), he would have been able to add thirty days to this period

 and the outer deadline for filing a notice of appeal would have lapsed on March 15,

 2013.

         These time limits are strictly enforced. Thus, for example, a court does not

 have the authority to extend the time for appeal beyond the forty-four days provided

 for in Rule 4(b). See FED. R. APP. P. 26(b)(1) (“For good cause, the court may extend

 the time prescribed by these rules . . . . But the court may not extend the time to

 file . . . a notice of appeal (except as authorized in Rule 4) or a petition for permission

 to appeal”); United States v. Rapoport, 159 F.3d 1, 2 (1st Cir. 1998) (stating that

 criminal defendants have “a maximum of forty[-four] days” to file a timely notice of

 appeal); see also United States v. Stewart, No. 1:19-cr-00009-JAW, 2020 U.S. Dist.

 LEXIS 46984, at *3-4 (D. Me. Mar. 18, 2020); United States v. Ellis, Crim. No. 97-44-

 B-S, Civ No. 01-22-B-S, 2001 U.S. Dist. LEXIS 16980, at *8-10 (D. Me. Oct. 22, 2001).

 It follows that “[c]ourts cannot extend the time period beyond the forty[-four]-day




                                             19
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 20 of 34                    PageID #: 2402



 time period prescribed by Rule 4(b).” Rapoport, 159 F.3d at 2-3 (quoting United

 States v. Awalt, 728 F.2d 704, 705 (5th Cir. 1984)). 7

        Before 2015, the First Circuit viewed these time limits as “mandatory and

 jurisdictional.” See Rapoport, 159 F.3d at 3 (quoting United States v. Robinson, 361

 U.S. 220, 226 & n.8 (1960), abrogation recognized by United States v. Mitchell, 518

 F.3d 740, 743-44 (10th Cir. 2008)).

        However, in United States v. Reyes-Santiago, 804 F.3d 453 (1st Cir. 2015), the

 First Circuit applied the distinction drawn by the United States Supreme Court

 between “a rule governing subject-matter jurisdiction and an inflexible claim-

 processing rule . . ..” Id. at 457 (quoting Eberhart v. United States, 546 U.S. 12, 13

 (2005) (per curiam)). The Reyes-Santiago Court concluded that Rule 4(b) is a claim-

 processing rule and therefore the time limits in the Rule could be waived if the

 Government does not object in a timely manner. Id. at 458; see United States v.

 Galindo-Serrano, 925 F.3d 40, 45 (1st Cir. 2019). There is nothing on the docket that

 would allow the Court to conclude that Mr. Goguen filed a notice of appeal within the

 time limits imposed by Rule 4(b). The question then turns to whether he filed a notice

 of appeal from the 2012-13 criminal judgment and whether the Government failed to

 object to the late appeal.

        Another way of looking at the First Circuit caselaw on exceptions to a timely

 criminal appeal is that it precludes the primary argument Mr. Goguen is making


 7       In 2009, Federal Rule of Appellate Procedure 4(b)(1)(A) and (b)(3)(A) was amended to expand
 the number of days within which an appeal must be taken from ten to fourteen. FED. R. APP. P. 4
 advisory committee’s note to 2009 amendment. The Court altered the language in these pre-2009
 cases to reflect the current version of Rule 4(b).

                                                 20
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 21 of 34                            PageID #: 2403



 here: namely, that the Court has the discretion to allow an untimely appeal to proceed

 on purely equitable grounds. Mr. Goguen cites no authority for the proposition and

 the Court is aware of none. The authority he cites involves habeas corpus petitions

 where the issues were whether an amended petition related back to the original

 petition and whether counsel’s failure to file a timely notice of appeal meets the

 Strickland standard, see Strickland v. Washington, 466 U.S. 668 (1984), for

 ineffective assistance of counsel, respectively. Def.’s Mot. at 9 (citing Hung Viet Vu v.

 Kirkland, 363 F. App’x 439, 442 (9th Cir. 2010); Lewis v. Johnson, 359 F.3d 646, 649

 (3d Cir. 2004)). 8 These are different questions than whether a court may excuse a

 late-filed notice of appeal on purely equitable grounds. The Court doubts that it has

 the equitable authority Mr. Goguen proposes and, in any event, would not exercise it

 in this case. 9

         B.        Notice of Appeal and Government Objection

                   1.    The October 1, 2013, Revocation Appeal

         Even today, the docket reflects no notice of appeal on the criminal judgment

 that the Court issued on September 14, 2012, and amended by agreement on January

 30, 2013. To the Government’s point, the Court agrees with the Government that it

 cannot object to a notice of appeal that was never filed. To establish that he in fact



 8        Mr. Goguen also cites Jin Qing Wu v. Holder, 705 F.3d 1, 3 (1st Cir. 2013), but Jin Qing Wu is
 not on point and to the extent it is, the case does not assist Mr. Goguen. Jin Qing Wu is an immigration
 case and the First Circuit denied the immigration appeal, affirming the Board of Immigration Appeals’
 determination that the petitioner alien had failed to file a timely application for labor certification. Id.
 at 1, 4.
 9        Mr. Goguen cites Federal Rules of Civil Procedure 60(b) and 62.1 as authority for allowing a
 late criminal appeal, but the criminal rules, not the civil rules, control this issue. His citation to
 Federal Rule of Criminal Procedure 37 is also unavailing.

                                                     21
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 22 of 34                      PageID #: 2404



 filed a notice of appeal of the 2012-13 criminal judgment, Mr. Goguen refers to his

 contention that he tried to file a notice of appeal of the original criminal judgment in

 September 2013. Def.’s Reply at 2 (“I tried to file a notice of appeal (NOA) of the 2012

 judgment in September 2013 because Attorney Haddow failed to file a timely NOA”).

 But the only notice of appeal from Robert Goguen around September 2013 was a

 notice of appeal that the Clerk of Court docketed on October 1, 2013, and this notice

 of appeal was from the revocation judgment the Court issued on September 23, 2013.

 See Revocation Notice of Appeal; Revocation J.

       The Court is unclear whether Mr. Goguen is saying that this October 1, 2013,

 notice of appeal was an attempt to appeal the original judgments. If he is, the Court

 rejects his argument. The October 1, 2013, notice of appeal (filed on September 28,

 2013, pursuant to the prison mailbox rule) does not mention the original judgments

 and notes that he was filing the appeal because the Court told him he had fourteen

 days to do so. Revocation Notice of Appeal at 1. Given its timing, Mr. Goguen’s

 reference to the fourteen-day period must have been to the September 23, 2013,

 revocation judgment for which his notice of appeal would have been within the

 fourteen-day limit, not the original judgments for which the notice would have been

 untimely. Furthermore, it is apparent from the face of the notice of appeal that he

 was appealing the revocation judgment, not the original judgment. 10 Id. Finally, on


 10    Mr. Goguen’s October 1, 2013, notice of appeal reads:
       I do not know the process to move forward for an appeal but remember Judge Woodcock
       stating I had to file notice in 14 days. Can you please use this as my notice to appeal.
       My logic is making me believe that the attorney, Jon Haddow, who represented me in
       my revocation hearing and sentencing will be the same for appeal. I humbly request
       the court to please excuse Jon Haddow from ever representing me again from this time
       forth. He continually refused to assert argu[]ments I presented, which proved his

                                                 22
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 23 of 34                     PageID #: 2405



 October 9, 2014, the First Circuit resolved this appeal without any suggestion that it

 involved the original judgments.           See First Circuit J.       To credit Mr. Goguen’s

 argument, the Court would have to conclude that Mr. Goguen went through the entire

 appeals process leading to the First Circuit’s October 9, 2014, affirmance of the

 revocation judgment, all the while actually appealing the original criminal judgment

 of 2012-13, when there is no whisper in the First Circuit’s October 9, 2014, order that

 he had raised issues with the original and amended criminal judgment.

                2.      The October Appeal that Went Missing

        In his motion, Mr. Goguen seems to imply that around September or October

 2013, he sent a companion notice of appeal to this Court and that it went missing.

 Def.’s Mot. at 2 (“Following revocation I filed two notices of appeal, one untimely

 regarding the conviction judgment, the other against the revocation judgment, only

 the latter was docketed and processed for appeal”). The Court can only go by what

 its docket reveals and it does not reveal any notice of appeal of the original 2012-13

 judgments around September or October 2013. What the October 1, 2013, notice of

 appeal of the revocation judgment demonstrates is that Mr. Goguen knew how to

 successfully file a notice of appeal, if he wished to do so.




        avenue of choice was horrend[ous] and what I predicted to happen indeed did and I’m
        paying for it. Can you then please appoint someone different who will work in defense,
        possibly Virginia Villa. I have read some of her cases, or Hunter Tsvarros (Sp).
 Revocation Notice of Appeal at 1. There is no reference in this notice of appeal to the original and
 amended criminal judgments.

                                                 23
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 24 of 34           PageID #: 2406



              3.     A November Letter to the Court of Appeals

       Mr. Goguen also mentions that he sent a letter to the Court of Appeals for the

 First Circuit, indicating that he wished to appeal the original judgments. Id. This

 reference is to the letter from Mr. Goguen to Ms. Carter of the First Circuit that bears

 a First Circuit date stamp of November 29, 2013. Id.; Letter Attachs. at 2. In this

 letter, Mr. Goguen did say that he wished to appeal the “initial conviction separately

 to revocation.” Letter Attachs. at 2.

              4.     The Magistrate Judge’s January 2, 2014, Order

       On December 19, 2013, the Clerk of Courts docketed another letter from Mr.

 Goguen, asking for copies of his letters and motions and saying he was “in the process

 of moving for an appeal [of the] original sentence and these are need[ed].” Letter from

 Robert Goguen to Clerk of Courts (ECF No. 126). Mr. Goguen added a postscript in

 pertinent part:

       By the way thank you, I just received your letter dated [December 10,
       2013] and you have clarified my requests. I wish to appeal the original
       case as well as the revocation. Is there paperwork I must fill out to
       proceed with this request?

 Id. Mr. Goguen’s inquiry precipitated a January 2, 2014, order from the Magistrate

 Judge, which read in pertinent part,

       [t]here are no forms to use regarding untimely appeals and if [Mr.]
       Goguen wishes to file an untimely pro se appeal of his original
       conviction, he must do so with his own submission.

 Kravchuk Order.

       In his motion, Mr. Goguen somehow construes the Magistrate Judge’s response

 to his inquiry as constituting “instructions” and asserts that, in filing the January 7,

                                           24
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 25 of 34         PageID #: 2407



 2014, motion, he was acting in accordance with the Magistrate Judge’s order. Def.’s

 Mot. at 6 (“The Court continues to disregard the fact that I was following the Court’s

 instructions through Magistrate Kravchuk, and Attorney Latouf, on how to ‘file an

 untimely . . . appeal of [my] original conviction’ not the revocation” (alterations in

 original) (quoting Kravchuk Order)).

       To be clear, the Magistrate Judge was not instructing Mr. Goguen to file an

 untimely appeal. She was merely responding to his inquiry about whether there was

 a form for doing so, clarifying that there is no such form, and informing him that if

 he wished to file an untimely appeal, he would have to do so with his own submission.

 To the extent Mr. Goguen argues that he was following the Magistrate Judge’s order

 in filing an untimely appeal, the Court rejects this assertion.

               5.    The January 7, 2014, Goguen Motion (ECF No. 133)

        On January 10, 2014, the Court docketed under ECF number 133 a pro se

 filing from Mr. Goguen dated January 7, 2014, and entitled “Motion for Notice of

 Appeal Consideration and Possible Appointment of Counsel”:

       I, Robert Goguen, am the defendant in the above matter and hereby
       request this court to accept my notice of appeal as timely and to appoint
       counsel. I am filing this motion pro se as [the] court has explained that
       my notice is untimely, that there are no forms for filing untimely, and I
       need to make my own submission. I suffer from several mental health
       issues as well as learning disabilities which make writing legal papers
       difficult, my apologies for not being concise or improper word usage.

       Facts

       Concerning appeal and timel[i]ness, prior to sentencing I wrote my court
       appointed attorney, Jon Haddow, regarding several issues I wanted to
       preserve for appeal. Each of these was deemed frivolous by [Attorney]
       Haddow; however, he was aware of other concerns and my intentions on

                                           25
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 26 of 34           PageID #: 2408



       appeal, about the actual sentence, case, and conditions of supervised
       release. Immediately after sentencing I asked [Attorney] Haddow to
       retain my legal documents and to contact me A.S.A.P. for my appeal
       issues. Following this date, I was transferred to Strafford County Jail
       in New Hampshire and for several weeks I tried to contact [Attorney]
       Haddow by phone prepaid from my account. Classification Officer Mr.
       Boggs (sp?) informed that the[re] was some issues with BOP and my
       sentencing and on two separate occasions allowed me to directly call
       [Attorney] Haddow with no result. I left voicemails requesting
       [Attorney] Haddow to contact me either through staff or call the facility.
       S.C.J. allowed attorney phone calls directly to an inmate[’]s living areas.
       In both these messages I reiterated my intentions of challenging the
       case. [Attorney] Haddow refused to communicate so I filed my own
       motion to at least amend sentence.

       On or about September 3, 2013 I sent a notice of appeal to challenge the
       failure to register, and on September 28 2013 against the revocation.
       After receiving a letter from appointed appeal attorney Ms. Latouf on
       October 30 2013 I was informed that the former appeal was not
       processed. I had been transferred several times following sentencing
       and received this information late. On November 10, 2013 I again filed
       a notice with my court and on Nov. 20, 2013 with the appeals court.

       It is my understanding that I had one year from September 14 2012 to
       file an appeal, if this or any other information supports such, can you
       please consider accepting my notice of appeal as timely. Both appeals
       concern multiple claims of ineffective assistance of counsel by attorney
       Jon Haddow, including a claim that he deliberately withdrew my not
       guilty plea without my knowledge or consent, and in direct conflict of my
       interests [indecipherable] case law supports time tolling, Figueroa v. US
       (1st Cir. 2012), US v. Phan, (5th Cir. 7-18-13), Roe v. Flores-Ortega, S.
       Ct., and Holland v. Florida, S. Ct. (2010).

       In your consideration of timing, if you allow the appeal can you please
       appoint counsel, my current appeals attorney may accept. I may be able
       to cite case law but lack the proper skill at executing arguments and this
       case means a lot to me to end up screwing up because of[] a technical
       error. Separately I am being released as homeless and lack resources.
       Thank you in advance for any action taken.

 Mot. for Notice of Appeal Consideration at 1-2.




                                           26
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 27 of 34                        PageID #: 2409



                 6.     The February 26, 2014, Order

         In its February 26, 2014, order, the Court unequivocally dismissed Mr.

 Goguen’s motion for untimely filing of an appeal:

         The Court DISMISSES without prejudice Robert Goguen’s . . . Motion
         for Notice of Appeal Consideration and Possible Appointment of Counsel
         (ECF No. 133).

 Order on Mot. for Notice of Appeal Consideration at 5. 11

         Other than what is in the order, the Court cannot recall what it was thinking

 when it dismissed the motion for notice of appeal consideration on February 26, 2014.

 In re-reviewing the order, it may have been that the Court thought Mr. Goguen was

 asking for permission to appeal the revocation judgment and dismissed the motion

 because his appeal of the revocation judgment was pending. This would be consistent

 with the portion of the order that says that Mr. Goguen does not need a second

 attorney because he already has one.

         Mr. Goguen’s January 7, 2014, motion is extremely dense and his assertion

 that he wants to be allowed to file an untimely appeal of the original conviction and

 sentence is buried within the motion. The motion itself is opaque as to what appeal

 it concerns. 12 The Court would have reviewed the motion with the knowledge that

 Mr. Goguen had pleaded guilty to the failure to register charge in 2011, had been


 11      Attorney Latouf stated in a letter to Mr. Goguen that it appeared the Court never acted on the
 motion for notice of appeal considerations and it was still pending. See Latouf Feb. 21, 2018, Letter at
 2. With due respect to Attorney Latouf, on February 26, 2014, the Court clearly dismissed the motion
 for notice of appeal consideration and possible appointment of counsel and it has not been pending
 since then.
 12      The motion talks about his disagreements with Attorney Haddow. But Attorney Haddow
 represented Mr. Goguen at both the original conviction and sentence and at the revocation conviction
 and sentence, so the fact he and Attorney Haddow disagreed does not clarify whether Mr. Goguen was
 addressing the original and amended criminal judgment or the revocation judgment.

                                                   27
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 28 of 34             PageID #: 2410



 sentenced in 2012 with an amended judgment in 2013, had served his period of

 incarceration, and was serving a period of supervised release for that conviction. The

 Court would also have known that Mr. Goguen had not appealed the original

 conviction and sentence and therefore the judgment was final. Moreover, the Court

 would have been aware that the most recent event in Mr. Goguen’s case was his

 revocation conviction and sentence, which was already on appeal to the First Circuit.

       In fact, Mr. Goguen himself has argued that his January 7, 2014, filing was

 not an attempted appeal, but a § 2255 motion. Mr. Goguen entitled his January 7,

 2014, filing as “Notice of Appeal Consideration and Possible Appointment of Counsel.”

 He is now asserting that this filing was a motion for late filing of notice of appeal.

 However, in his objection to the recommended decision in his § 2255 petition, Mr.

 Goguen argued that he mislabeled docket number 133 as an appeal when it was in

 fact a supplement to an earlier-filed request for habeas relief. Pl.’s Obj. to Magistrates

 Recommendation at 5 (ECF No. 261) (“It is undeniable that I mistitled my motion,

 ECF 133, and was mischaracterized by the courts, ECF 252, @ ¶s 52-70. All the

 documents I cited, and the first motion that this court recognized as a motion for relief

 recently, are nearly identical in nature, context, and substance”). In his Second

 Further Amendment to the § 2255 petition, Mr. Goguen wrote:

       Nonetheless I drafted my own “untimely appeal” request as instructed,
       and sent it to the Appellate Court. Docket 13-2230, document
       00116634925, otherwise known as ECF 133. The First Circu[i]t picked
       up on that this was actually a 2255 motion for relief and returned it to
       my sentencing court to rule on. Trenkler v. US, 536 F[.]3d 85 (1st Cir[.]
       2008), cert. denied, 129 S. Ct. 1313 (2009) (Mislabel is immaterial, the
       substance of the motion controls what relief shall be treated).



                                            28
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 29 of 34          PageID #: 2411



 Second Further Am. to 2255, Attach. 1 at 18 (ECF No. 252). Now that his habeas

 corpus petition has been denied, in contradiction to his earlier contention, Mr. Goguen

 argues that his January 7, 2014, filing was an attempted late appeal, not a motion

 for habeas relief. See Def.’s Mot. at 1.

       In addition to these developments, most significantly, based on First Circuit

 law as it existed on February 26, 2014, when the Court dismissed his motion for

 appeal considerations, the Court would have known that Mr. Goguen could not file a

 late appeal. The First Circuit did not decide Reyes-Santiago until October 23, 2015,

 804 F.3d 453, and as of February 26, 2014, the First Circuit viewed the time limits in

 Rule 4(b) as “mandatory and jurisdictional.”      Rapoport, 159 F.3d at 3 (quoting

 Robinson, 361 U.S. at 226 & n.8). If the Court had understood Mr. Goguen as seeking

 to appeal a 2013 amended judgment in 2014, it would have summarily denied the

 motion based on First Circuit law at the time. In reviewing Mr. Goguen’s motion, the

 Court would not have been predisposed to read the motion as requesting relief that,

 as a matter of law, it could not order.

        Finally, as discussed below, even if Mr. Goguen had been allowed to directly

 appeal the ineffective assistance of counsel issues he proposed raising in his January

 7, 2014, motion, his appeal would have been rejected as non-meritorious because,

 except in unusual circumstances not applicable here, a defendant may not raise

 ineffective assistance of counsel claims on direct appeal.




                                            29
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 30 of 34                    PageID #: 2412



              7.      Ineffective Assistance of Counsel Claims and Direct
                      Appeal 13

       As Mr. Goguen has now made plain, he wished to obtain permission to file a

 direct appeal to the First Circuit to raise “multiple claims of ineffective assistance of

 counsel by attorney Jon Haddow.” Mot. for Notice of Appeal Consideration at 1.

 Except in unusual circumstances, not present here, a defendant may not raise claims

 of ineffective assistance of counsel on direct appeal. See United States v. Brown, 945

 F.3d 597, 605 (1st Cir. 2019); United States v. Ofray-Campos, 534 F.3d 1, 34 (1st Cir.

 2008). In Ofray-Campos, the First Circuit explained:

       “We have held with a regularity bordering on the monotonous that fact-
       specific claims of ineffective assistance cannot make their debut on
       direct review of criminal convictions, but, rather, must originally be
       presented to, and acted upon by, the trial court.” United States v. Mala,
       7 F.3d 1058, 1063 (1st Cir. 1993). This is because an appellate court
       usually is ill-equipped to handle the fact-specific inquiry that such
       claims often require. See id. “In addition, the insights of the trier, who
       has seen and heard the witnesses at first hand and watched the
       dynamics of the trial unfold, are often of great assistance.” United States
       v. Moran, 393 F.3d 1, 10 (1st Cir. 2004). In the exceptional case,
       however, where the record is sufficiently developed, and critical facts are
       not in dispute, such claims may be reviewed. United States v. Torres-
       Rosario, 447 F.3d 61, 64 (1st Cir. 2006).

 534 F.3d at 34.

       There was no indication that the record below “is sufficiently developed, and

 critical facts are not in dispute . . ..” Id. For example, it is not a settled matter of

 record that Mr. Goguen’s characterization of Attorney Haddow’s representation as

 “perfidious” would be corroborated by Attorney Haddow’s notes and recollection. As

 such, applying First Circuit authority, if this Court had reached the merits of Mr.


 13    Here the Court is addressing issues one through four listed above. See supra Section II.C.

                                                30
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 31 of 34           PageID #: 2413



 Goguen’s demand to be allowed to file a late appeal, it would not have granted it. In

 these circumstances, as the First Circuit has written, the preferred course of action

 is to dismiss the attempted appeal without prejudice, exactly what the Court did. See

 id. (“Instead, we dismiss the claim without prejudice to its reassertion, should the

 Appellant so choose, in a proceeding under 28 U.S.C. § 2255”).

       This dismissal without prejudice did not mean that Mr. Goguen was without

 recourse. He had the right to pursue a habeas corpus petition under 28 U.S.C. § 2255,

 and in fact, he did so on November 28, 2017. See Mot. to Vacate. But he was

 unsuccessful.

       In any event, on February 26, 2014, the Court consciously dismissed the motion

 for direct appeal without prejudice, effectively informing Mr. Goguen that he could,

 if he chose to do so, reinitiate the motion; he could have asked the Court to reconsider

 its dismissal order or he could have attempted to appeal the dismissal order. Mr.

 Goguen did none of these things. Instead, he waited six years to bring to the Court’s

 attention that he believed it misunderstood his motion in 2014.

              8.     New Request for Permission to Appeal

       To the extent Mr. Goguen’s motion represents a newly-filed request to be

 allowed to file an appeal of the 2012-13 judgment, he has not yet filed a formal notice

 of appeal but is asking for permission to do so. The Government has indicated that

 it objects to his pending motion and will object to any new notice of appeal.

 Accordingly, under Reyes-Santiago, 804 F.3d at 458, the Government has not waived

 objection to the late notice of appeal and his attempt to appeal now is barred.



                                           31
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 32 of 34                  PageID #: 2414



               9.      Ineffective Assistance of Counsel Claims 14

        Despite Mr. Goguen’s provocative description of Attorney Haddow’s

 representation, he may not now raise an ineffective assistance of counsel claim in this

 motion.    As noted earlier, on November 28, 2017, Mr. Goguen raised similar

 allegations against Attorney Haddow in his § 2255 petition. Mot. to Vacate at 7-8.

 On September 28, 2018, the Magistrate Judge issued a recommended decision in

 which he recommended that the Court deny the habeas petition because it had been

 filed beyond the one-year statute of limitations and Mr. Goguen was not entitled to

 equitable tolling. Recommended Decision at 9-10. On February 7, 2019, the Court

 affirmed the recommended decision over Mr. Goguen’s objection. Order Affirming.

 On February 24, 2020, the Court of Appeals for the First Circuit affirmed this Court’s

 denial of Mr. Goguen’s motion for certificate of appealability and terminated his

 appeal. 2020 First Circuit J. On June 15, 2020, the First Circuit issued its mandate.

 Mandate (ECF No. 348). The judgment on his § 2255 petition is final and he may not

 use this motion as a means under another name to file yet another § 2255 petition. 15

               10.     De Novo Review of Magistrate Judge Decision 16

        In his motion, Mr. Goguen charges without explanation that this Court failed

 to perform a de novo review of the Magistrate Judge’s recommended decision on his

 habeas corpus petition. Def.’s Mot. at 7. The Court rejects Mr. Goguen’s accusation.

 First, the Court notes that it did not summarily affirm the Magistrate Judge’s


 14     Here the Court is addressing issues two and three listed above. See supra Section II.C..
 15     A second § 2255 petition would likely be barred as untimely and as a second or successive
 habeas petition. 28 U.S.C. § 2255(f)(1)-(4), (h)(1)-(2).
 16     Here the Court is addressing issue five listed above. See supra at Section II.C..

                                               32
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 33 of 34                     PageID #: 2415



 recommended decision. Instead, on February 7, 2019, the Court issued a twenty-

 seven-page opinion in which it extensively analyzed Mr. Goguen’s claims and

 explained why his objections were non-meritorious. Order Affirming at 1-27.

       Furthermore, if the Court erred in its analysis of Mr. Goguen’s objection to the

 recommended decision, Mr. Goguen could and should have brought those errors to

 the attention of the Court of Appeals for the First Circuit. On February 24, 2020,

 however, the First Circuit affirmed this Court’s ruling on the habeas corpus petition

 and the judgment is now final. 2020 First Circuit J. at 1 (“Having reviewed the

 application, along with relevant portions of the record, we conclude that the district

 court’s resolution of the § 2255 motion was neither debatable nor wrong”). To the

 extent Mr. Goguen brought these asserted errors to the attention of the First Circuit

 on appeal, the First Circuit rejected his claims of error. To the extent, Mr. Goguen

 now attempts to raise new legal issues to attack the resolution of the § 2255 petition,

 he has waived the right to do so by failing to raise them on appeal, and Mr. Goguen

 may not collaterally attack this final judgment in this pending motion.

              11.     Claims of Actual Innocence17

       Mr. Goguen reiterates that he is actually innocent of all his convictions,

 including the ones to which he pleaded guilty. The Court has addressed his claims

 in numerous orders and addresses these claims once again in its order on Mr.

 Goguen’s motion to withdraw guilty plea. See Order on Second Mot. to Withdraw Plea

 and Admission at 32-39. For the reasons set forth in those prior orders and the order



 17    Here the Court is addressing issues six through ten listed above. See supra at Section II.C..

                                                33
Case 1:11-cr-00003-JAW Document 351 Filed 07/23/20 Page 34 of 34       PageID #: 2416



 on the motion to withdraw guilty pleas, the Court does not view Mr. Goguen’s actual

 innocence claims as meritorious.

 IV.   CONCLUSION

       The Court DENIES Robert Goguen’s Request for the Article III Judge to

 Provide by Any Equitable Means Necessary by Indicative Ruling Relief in an

 Expedited Manner (ECF No. 331).

       SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

 Dated this 23rd day of July, 2020




                                         34
